Fourth Court of Appeals
                               San Antonio, Texas
                                    September 2, 2014

                                   No. 04-14-00492-CV

                            IN THE INTEREST OF K.B.F.,

                From the 285th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012-PA-02954
                        Honorable Richard Garcia, Judge Presiding


                                     ORDER
       The motion for extension of time to file appellant’s brief is granted. We order
appellant’s brief due September 22, 2014.


                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of September, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court